ON MOTION FOR REHEARING.
HAWKINS, JUDGE.
Appellant insists that the indictment charged him with the transportation of “beer” in dry area. We agree with this contention. He further insists that Art. 2 of the “Texas Liquor Control Act” (Act 44th Leg., 2d C. S., Ch. 467, p. 1795), dealt exclusively with “beer,” and that no prohibition against the “transportation” thereof in dry area appearing in said Art. 2 it is no offense to so transport it. As to the latter contention we are in disagreement with appellant. It is apparent that the Legislature was dealing with the entire subject of liquor, of all kinds; the regulation of the handling of the various kinds where same could be legally handled, and defining offenses and affixing penalties where the same was illegally handled.
It is true that in Sec. 3-a of Art. 1 of said Act is found the following statement:
“Whenever the word liquor is used in this Act it shall mean and refer to any alcoholic beverage containing alcohol in excess of four per cent by weight unless otherwise indicated.”
Immediately following in Sec. 4 (b) the Legislature enacted that:
“It shall be unlawful for any person to manufacture, sell, transport or possess for the purpose of sale in any dry area under this or any other Act in this State any liquor containing alcohol in excess of one-half (%) of one per centum (1%) by volume * * *”
Although the liquor appellant is charged with transporting *595was described as “beer,” it was nevertheless a beverage liquor alleged to contain alcohol in excess of one-half of one per centum by volume, and is embraced within the particular designation of any liquor containing such amount of alcohol. The use of the particular language quoted in Sec. 4 (b) seems to make it clear that the Legislature was “otherwise” designating the liquor in contemplation so that it would not come within the definition of “liquor” as found in Sec. 3-a., Art. 2 of said “Texas Liquor Control Act” when considered in its entirety appears generally to deal with the regulations for the legal handling of beer, and prescribing penalties for handling same in violation of said regulations.
The motion for rehearing is overruled.

Overruled.